 1 Elliot Gale (State Bar No. 263326)
   egale@sagarialaw.com
 2 Joe Angelo (State Bar No. 268542)
   jangelo@sagarialaw.com
 3 SAGARIA LAW, P.C.
   3017 Douglas Blvd., Ste. 200
 4 Roseville, California 95661
   Telephone: (408) 279-2288
 5 Facsimile: (408) 279-2299
 6 Attorneys for Plaintiff
   Nancy Garcia
 7
 8
                                     UNITED STATES DISTRICT COURT
 9
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10
11
     NANCY GARCIA,                                      Case No.: 2:18-cv-00800-MCE-GGH
12
                        Plaintiff,
13                                                      ORDER
14           vs.

15 CREDIT ONE BANK, N.A.
             Defendant.
16
17
                                                 ORDER
18
             Pursuant to the stipulation of the Parties, Credit One Bank, N.A is dismissed with prejudice
19
     and each party shall bear its own attorneys’ fees and costs. The Clerk of the Court is directed to
20
     close this case.
21
             IT IS SO ORDERED.
22
     Dated: January 9, 2019
23
24
25
26
27
28

                                                       1
                                              [PROPOSED] ORDER
